Case 16-43213     Doc 47    Filed 04/18/19 Entered 04/18/19 17:40:58        Main Document
                                          Pg 1 of 2



                  UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION
 IN RE:                           ) CASE NO: 16-43213-659
 PAMELA ALISAH COVINGTON          ) Chapter 13
                                  ) Re:Objection to Claim 1 filed by
                                  )    HOME POINT FINANCIAL CORP
                                  )    Acct: 5830
                                  )    Amount: $70,321.97
                Debtor            )    Response Due: May 09, 2019
                                  )
                           TRUSTEE'S OBJECTION TO CLAIM 1

 THIS OBJECTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
 YOU OPPOSE THE OBJECTION, YOU SHOULD IMMEDIATELY CONTACT THE
 MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
 CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
 MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE
 WHY THE OBJECTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
 TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
 NOTICE TO YOU. IF YOU OPPOSE THE OBJECTION AND HAVE NOT REACHED
 AN AGREEMENT, YOU MUST ATTEND THE HEARING, THE DATE OF WHICH
 WILL BE SENT TO YOU IF YOU FILE A RESPONSE. UNLESS THE PARTIES
 AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING
 AND MAY DECIDE THE OBJECTION AT THE HEARING.

 REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

     COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee in Bankruptcy, and for her
 objection to claim states as follows:
    The claim of HOME POINT FINANCIAL CORP dated May 17, 2016, should be denied
    as filed. The creditor will not accept payments from the Trustee.
    WHEREFORE Trustee prays the Court will enter its order sustaining this objection.

 Dated: April 18, 2019                           /s/ Diana S. Daugherty
                                                 Diana S. Daugherty
 OBJCLM--SJC                                     Standing Chapter 13 Trustee
                                                 P.O. Box 430908
                                                 St. Louis, MO 63143
                                                 (314) 781-8100 Fax: (314) 781-8881
                                                 trust33@ch13stl.com
Case 16-43213        Doc 47     Filed 04/18/19 Entered 04/18/19 17:40:58           Main Document
                                              Pg 2 of 2


 16-43213 Trustee's Objection to Claim 1                                           04/18/2019 Page 2

                                    CERTIFICATE OF SERVICE
     I certify that a true and correct copy of the foregoing document was filed electronically on
 April 18, 2019, with the United States Bankruptcy Court, and has been served on the parties in
 interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
 List.

      I certify that a true and correct copy of the foregoing document was filed electronically with
 the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
 first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
 List and listed below on April 18, 2019.

     PAMELA ALISAH COVINGTON                          HOME POINT FINANCIAL CORP
     11551 CRITERION                                  PO BOX 790309
     SAINT LOUIS, MO 63138                            ST LOUIS, MO 63179

                                                      MILLSAP & SINGER PC
     SOTTILE & BARILE LLC                             612 SPIRIT DR
     394 WARDS CORNER RD                              CHESTERFIELD, MO 63005
     STE 180
     LOVELAND, OH 45140

                                                      /s/ Diana S. Daugherty
                                                      Diana S. Daugherty, Chapter 13 Trustee
